Opinion of the court by
This was an action brought by the plaintiff in error, The Alva State bank, against the defendants in error, in the district court of Woods county, on the 27th day of February, 1896, to enjoin the collection of certain taxes assessed and levied against the said bank for the year 1895. A temporary injunction was allowed by the probate judge in the absence of the district judge, and after the issues were joined and the cause heard by the district court, the temporary injunction granted by the probate court was dissolved, and the cause was dismissed. From this judgment the plaintiff brings the case here on appeal. *Page 26 
It appears from the record that the cause was filed in this court August 19, 1899, and no briefs have been filed by counsel for plaintiff in error.
Rule six of this court provides as follows:
"In each civil cause, counsel for plaintiff in error shall furnish a copy of his brief to counsel for defendant in error at least thirty days before the first day of court, and the counsel for defendant in error shall furnish a copy of his brief to counsel for plaintiff in error at least ten days before the first day of said term. Proof of service of the briefs must be filed with the clerk of the supreme court seven days prior to the first day of said term. In case of a failure to comply with the requirements of this rule, the court may continue or dismiss the cause, or affirm or reverse the judgment."
A failure to file briefs as required by said rule, and to call the attention of the court to the errors relied upon by the appellant to reverse the judgment, must be treated by this court as an abandonment of the appeal.
The motion of the appellee to dismiss for failure to file briefs is therefore sustained.
McAtee, J., having presided in the court below not sitting; all the other Justices concurring.